 1                                                                               Judge Lasnik
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                      NO. CR18-0246JCC
11
                           Plaintiff
12                                                  ORDER REGARDING SPEEDY
                                                    TRIAL ACT
13
                     v.
14
     ANTONIO P. SMITH,
15
                           Defendant.
16
17
18         On October 15, 2018, the defense moved for a competency evaluation. Dkt. 14.
19 On November 6, 2018, the Court granted the motion and ordered that the evaluation be
20 conducted. Dkt. 18. The Court hereby ORDERS that all time from the date of the
21 defense motion, October 15, 2018, until a final determination of competency is made by
22
23
24
25
26
27
28
     ORDER REGARDING SPEEDY TRIAL ACT/SMITH - 1                        UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
 1 this Court, shall be excluded under the Speedy Trial Act pursuant to Title 18, United
 2 States Code, Section 3161(h)(1)(A).
 3
 4 DATED this 20th day of November 2018.
 5
 6                                                  A
                                                    Robert S. Lasnik
 7
                                                    United States District Judge 
 8
 9
10
11 Presented by:
12
     ANNETTE L. HAYES
13
     United States Attorney
14
15 /s/ Thomas Woods
   THOMAS M. WOODS
16
   Assisted United States Attorney
17
18
19 Approved by:
20
   /s/ Dennis Carroll
21
   DENNIS CARROLL
22 Office of the Federal Public Defender
   Attorney for Antonio Smith
23
24
25
26
27
28
     ORDER REGARDING SPEEDY TRIAL ACT/SMITH - 2                          UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
